Citation Nr: 1403478	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active duty service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2012, the Board remanded the issues on appeal for further evidentiary development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with myofascial lumbosacral syndrome.

2.  Myofascial lumbosacral syndrome was not incurred in service and the Veteran did not suffer an injury, disease, or event noted in service related to the low back.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with a July 2009 letter.  In that letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in March 2010.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  This matter was remanded in March 2010, in part, to obtain and associate VA treatment records subsequent to September 2009.  The record reflects that this action has been completed.

Additionally, the RO arranged for a VA examination in August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 examiner reviewed the Veteran's claims file and medical history, made clinical observations, and rendered opinions regarding the severity and etiology of the Veteran's low back disability.  The VA examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  As a result, the Board finds the examination and opinion to be adequate.  See id. 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II.  Merits of the Claim

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran asserts that he incurred a low back injury after falling from scaffolding while chipping paint from the side of a ship, and that the current myofascial lumbosacral syndrome is related to that fall.  The June 2009 statement indicated that a number of claimed disabilities, including a back condition, were related to agent orange exposure in service.  The Veteran subsequently clarified in September 2009 statement (VA Form 21-4176) and during the February 2010 VA examination, that he was asserting that the back condition was caused by injury after a fall in service.  

Initially, the Board finds that the Veteran has a current diagnosis of myofascial lumbosacral syndrome.  During the August 2012 VA examination, the VA examiner provided this diagnosis after performing a range of low back tests and studies.

However, the Board next finds that the preponderance of the lay and medical evidence is against finding that the Veteran incurred a low back injury or disease while in service.  Service treatment records do not include any complaints, treatment, or symptoms of a low back disability while the Veteran was in service.  During the June 1975 service separation examination, the Veteran's spine and musculoskeletal system were given a normal clinical evaluation, and the service examiner did not relate any abnormalities related to the back in other portions of the examination.  In addition, the Veteran certified that there was no significant medical history to disclose at the time of the examination.

As noted above, the Veteran contends that he injured his back in service while performing ship maintenance duties.  See September 2009 VA Form 21-4176.  The Veteran stated that this event occurred in the summer of 1971 and that he was examined at the dispensary and assigned to light duty.  See id.  However, the Veteran's DD Form 214 reflects that he did not begin active duty until May 1972.  Nonetheless, the Board has examined the evidence further and finds that the Veteran's statements regarding this injury are not credible.  First, service treatment records do not contain a record of an injury incurred after a fall from scaffolding.  Second, to the extent that the Veteran indicated that the injury happened in 1974, service treatment records are similarly uncorroborative.  See June 2009 VA Form 21-4138.  With respect to both points, service treatment records appear to be complete.  Further, these records document several other injuries and ailments over the course of the Veteran's active duty service, including flu symptoms, thumb pain, and a leg injury in 1974.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any low back injury would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a back injury weighs against finding a relationship between service and current myofascial lumbosacral syndrome.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Similarly, there is an absence of credible evidence of complaints, symptoms, or treatment for a low back disability until the Veteran filed the claim for service connection for a low back disability in June 2009.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in any chronic or persistent disorder).

Even if the Board were to find the Veteran's statements credible, and therefore find evidence of an in-service injury, the August 2012 VA medical opinion also weighs against finding that there is a relationship between the in-service fall and the current low back disability.  The VA examiner opined that myofascial lumbosacral syndrome is less likely as not related to active duty service.  The rationale explains that the opinion is based on the lack of evidence in service treatment records.  However, the examination report reflects that the Veteran described the alleged in-service injury to the examiner, stating that he fell from a tug boat while chipping paint.  Thus, the Board is satisfied that the VA examiner was aware of the Veteran's alleged in-service back injury when reaching the opinion above.

For these reasons, and on review of all the evidence, lay and medical, the Board finds that the weight of the evidence does not show that the Veteran's myofascial lumbosacral syndrome is related to service.  As a result, service connection for a low back disability is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review of the claim for service connection for a prostate disability.  Specifically, a new VA examination is required to fulfil VA's duty to assist the Veteran substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran was afforded a VA reproductive system examination in August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In consideration of this duty, the RO determined that the August 2012 VA examination report did not provide an adequate opinion regarding the diagnosed benign prostate hypertrophy (BPH) condition.  As a result, an addendum opinion was prepared in March 2013 to address the deficiencies identified by the RO.  However, on further review, the Board finds that the August 2012 and March 2013 VA medical opinions are inadequate.  The Board identified a misfiled document in the Veteran's service treatment record that was relied upon in both opinions.  Specifically, the misfiled document included a venereal disease diagnosis and an associated treatment plan.  The August 2012 VA opinion rationale incorporated this diagnosis and treatment plan.  Although the March 2013 VA opinion does not address the misfiled document in similar detail, it does not appear that the misfiling was identified by the VA physician who prepared the opinion.  Thus, a new VA examination for a prostate disability is warranted to ensure that the Veteran is not prejudiced by the misfiled document, which has now been removed from the claims file.  See id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to assist in determining the current nature and likely etiology of the claimed prostate disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any indicated tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed prostate condition had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  In answering this question, the examiner should specifically note and comment on service treatment records from December 1973, and March and February 1975.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2.  When the development above has been completed, the remanded issue should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


